Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the winding displacements of claim 6 must be shown or the feature(s) canceled from the claim(s).  Thus this limitation will not be considered in the art rejection below.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 5 is objected to because of the following informalities:  it should depend from claim 2 due to the recitation of “the protect tube”.  Also, on line 2 “diameter” should be changed back to – surface -, for accuracy.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govekar 8376782.
	Regarding claim 1, Govekar (see Figure below) discloses a seal mold divided structure for a combination cable 30 comprising a first cable and a second cable, the seal mold divided structure comprising: a division molding portion configured to integrally fix the combination cable and maintain the first cable and the second cable in a divided state separated from each other, wherein the division molding portion comprises: an integral portion configured to receive the combination cable and fix an outer surface of an outer sheathing of the combination cable; a first division portion coupled to the integral portion, the first division portion formed in a bent shape and the first division portion configured to receive the first cable from the integral portion and form an angle of the first cable according to the bent shape; and a second division portion coupled to the first division portion, the second division portion formed in a straight shape and the second division portion configured to receive the second cable from the integral portion.

    PNG
    media_image1.png
    949
    1903
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Govekar as applied to claim 1 above, and further in view of Kobayashi 9678096 and the admitted prior art (APA – instant Background).
	Regarding claim 2, Kobayashi discloses a protect tube 60, and to provide Govekar with a protect tube coupled to the first division portion, the protect tube configured to receive the first cable from the first division portion, an outer diameter of the protect tube being less than an inner diameter of the first division portion, thus would have been obvious, to protect the first cable from damage.  Govekar (see Figure above) discloses a connector molding portion, the connector molding portion configured to receive the first cable from the protect tube; a first connector 40 coupled to the connector molding portion, the first connector configured to receive the first cable from the connector molding portion; and a second connector 32 coupled to the second cable, the second connector configured to receive the second cable from the second division portion.  APA discloses a connector can be used as the connector of an electronic parking brake (EPS), and a wheel speed sensor (WSS) is connected to the second cable, and to form the apparatus of Govekar (as modified by Kobayashi) in this way thus would have been obvious, to allow interconnection between an EPB and a WSS.
Regarding claim 5, Kobayashi discloses the outer surface of the protect tube 60 (left end) is circular.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Govekar in view of Kobayashi and APA as applied to claim 5 above, and further in view of Sugita et al 2016/0254615.
Sugita et al (Figure 2) discloses the inner surface of the protect tube 16 closely fits an outer surface of the first cable 18,18, and to form the protect tube of Govekar (as modified by Kobayashi) in this way thus would have been obvious, to better protect the first cable.  To form an inner surface of the protect tube as elliptical would have been an obvious matter of design lacking criticality.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Govekar as applied to claim 1 above, and further in view of Kanai 8975524.
Kanai (Figure 1) discloses a cord grommet portion which allows a mounting bracket BD to be installed, and to provide Govekar with a cord grommet portion thus would have been obvious, to allow attachment of a mounting bracket thereto.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833